Citation Nr: 1724645	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that his hearing loss and tinnitus are etiologically-related to his in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus are related to his active duty service.  While the RO stated that the Veteran's military occupation was military translator, the Veteran testified that he was a pilot in training and was exposed to loud aircraft noise in service.  In support of his claim, the Veteran testified that he performed regular flight physicals which included audiometric evaluations.  He also testified that he primarily worked in an office environment after service with no exposure to acoustic trauma.  

The Veteran's DD 214 shows that he completed a basic naval flight officer course and that his specialty number was 3289, but it does not list his occupation title or the related civilian occupation.  As the Veteran testified, his service records show that he underwent a medical examination in January 1969, February 1971, and May 1972 to assess his "aeronautical adaptability" and he was determined "physically qualified and aeronautically adapted for duty involving actual control of aircraft."  There is also a May 1972 consult request to the eye doctor that refers to him as a "student Naval aviator."  Based on these facts and the Veteran's credible testimony, the Board finds that the Veteran was exposed to military noise from aircraft during service.

The Veteran's service records show several audiometric evaluations were conducted during his reserve and active duty periods of service.  The Veteran's January 1969 examination showed the following pure tone thresholds, in decibels: 5 (500 Hz), 0 (1000 Hz), 15 (2000 Hz), 5 (3000 Hz), and 5 (4000 Hz) for the right ear; and 10 (500 Hz), 0 (1000 Hz), 20 (2000 Hz), 15 (3000 Hz), and 25 (4000 Hz) for the left ear.  A February 1971 examination showed the following pure tone thresholds, in decibels: 10 (500 Hz), 5 (1000 Hz), 10 (2000 Hz), 10 (3000 Hz), and 10 (4000 Hz) for the right ear; and 15 (500 Hz), 5 (1000 Hz), 15 (2000 Hz), 10 (3000 Hz), and 10 (4000 Hz) for the left ear.  A May 1972 medical examination showed the following pure tone thresholds, in decibels: 5 (500 Hz), 5 (1000 Hz), 10 (2000 Hz), 10 (3000 Hz), and 10 (4000 Hz) for the right ear; and 5 (500 Hz), 5 (1000 Hz), 20 (2000 Hz), 25 (3000 Hz), and 10 (4000 Hz) for the left ear. 

While the January 1969, February 1971, and May 1972 audiometric results were consistent with each other, the Veteran's April 1973 separation examination shows a drastic improvement in hearing acuity.  The evaluation showed following pure tone thresholds, in decibels: 0 (500 Hz), 0 (1000 Hz), 10 (2000 Hz), 0 (3000 Hz), and 0 (4000 Hz) for the right ear; and 0 (500 Hz), 0 (1000 Hz), 5 (2000 Hz), 5 (3000 Hz), and 5 (4000 Hz) for the left ear.  

The Veteran was afforded a VA examination in October 2010.  During that examination, he reported that he did not experience high level occupation or recreation noise post-service and his tinnitus began in approximately 2000.  The test showed moderately severe sensorineural hearing loss in the right and left ears.  The examiner opined that he could not resolve the issue without resorting to mere speculation because the Veteran's service records were not available.  After the service records were associated with the claims file, the VA audiologist concluded that the Veteran's disabilities were less likely than not related to service because the separation audiogram showed improved hearing thresholds during service and there is no evidence to support late onset hearing loss or tinnitus.  The Board notes that the medical opinion heavily relied on the separation examination, but did not explain the drastic improvement in hearing thresholds and results that were inconsistent with the previous audiometric tests.  

Two supporting medical opinions, issued by a private audiologist and private otolaryngologist in July 2010 and February 2017, respectively, have been associated with the claims file.  Both medical experts concluded that the Veteran's hearing loss and tinnitus were related to service but did not provide rationales for their conclusions. 

In consideration of the lay and medical evidence, including the conflicting medical opinions, the Board finds that the evidence is in relative equipoise.  In making this determination, the Board found it notable that the negative VA medical opinion relied on the improvement in hearing thresholds, as evidenced by the separation examination, but did not address the inconsistencies between the separation examination results and the previous audiometric testing.  Moreover, the evidence shows that the Veteran sustained acoustic trauma during service and he was not exposed to any significant post-service occupational or recreational noise.  Despite the lack of evidence of significant hearing loss and tinnitus until many years after separation, the evidence does not demonstrate that his hearing loss is attributable to any cause other than his in-service noise exposure.   Accordingly, the Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that service connection is warranted for the Veteran's hearing loss and tinnitus.  

Because this constitutes a full grant of the issues on appeal, the Board finds that ae discussion of VA's duties to notify and assist is unnecessary. 


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


